UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4358



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


TYRONE L. MORRIS, a/k/a Tote,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Frederick P. Stamp, Jr.,
District Judge. (CR-00-7)


Submitted:   September 15, 2004       Decided:   September 29, 2004


Before MICHAEL, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.      Thomas E. Johnston, United States
Attorney, Robert H. McWilliams, Jr., Randolph J. Bernard, Assistant
United States Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Tyrone       L.   Morris     appeals   from    the    district   court’s

termination of his term of supervised release and ten-month prison

sentence pursuant to 18 U.S.C. § 3583(e) (2000).                    Morris served a

forty-four-month sentence for aiding and abetting the distribution

of crack cocaine in violation of 21 U.S.C. § 841(a)(1) (2000).                       He

was    released      to   a    three-year    term    of    supervised    release     in

September 2003.            Shortly thereafter, Morris committed several

violations of the terms of his supervised release, including public

intoxication and driving under the influence of alcohol.                       Morris

also failed to report these violations to his probation officer.

             At his revocation hearing, Morris presented evidence that

he    had   strong    family      ties,    was    gainfully     employed,     and   was

obtaining     substance        abuse    treatment.         He     suggested   several

alternatives to an additional term of incarceration.                    The district

court, however, terminated Morris’s term of supervised release and

sentenced him to a ten-month term of imprisonment.                            For the

following reasons, we affirm.

             We review the district court’s decision to revoke a

defendant’s supervised release for an abuse of discretion.                     United

States v. Davis, 53 F.3d 638, 642-43 (4th Cir. 1995).                   The district

court need only find a violation of a condition of supervised

release by a preponderance of the evidence. 18 U.S.C. § 3583(e)(3)

(2000).     The court abuses its discretion when it fails or refuses


                                          - 2 -
to exercise its discretion, when it fails to consider judicially

recognized factors circumscribing its exercise of discretion, or

when its exercise of discretion is flawed by an erroneous legal or

factual premise.   James v. Jacobson, 6 F.3d 233, 239 (4th Cir.

1993).   We must overturn a district court’s exercise of its

discretion if the court’s decision, “considering the law and the

facts, was arbitrary or capricious.”   United States v. Mason, 52

F.3d 1286, 1289 (4th Cir. 1995).    However, we may not substitute

our independent judgment for that of the district court.   Id.

          We conclude the district court’s decision was clearly

based on principled reasoning and was not arbitrary or capricious.

We thus find that the court did not abuse its discretion in

terminating Morris’s supervised release and imposing an additional

term of imprisonment.

          Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 3 -